SUPPLEMENT DATED AUGUST 9, 2012 To the variable annuity prospectuses of: Allianz VisionSM Dated June 14, 2012, as supplemented July 9, July 23, and August 2, 2012, for contracts issued on or prior to April 29, 2011 Allianz High Five® Allianz High Five® L Valuemark® II Dated April 30, 2012 as supplemented August 2, 2012 Allianz Alterity® Allianz Rewards® Dated April 30, 2012 ISSUED BY Allianz Life Insurance Company of North America and Allianz Life Variable Account B This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. 1. For Allianz High Five, Allianz High Five L, Valuemark II, Allianz Alterity and Allianz Rewards Contracts Effective September 17, 2012, we are no longer accepting additional Purchase Payments to your Contract. If you are participating in the automatic investment plan (AIP), your plan will stop and your last AIP Purchase Payment will occur on August 20, 2012. After this date you cannot request to begin a new AIP. These changes do not apply to Contracts issued in Connecticut, Florida, or New Jersey. 2. For Allianz Vision Contracts issued on or prior to April 29, 2011 Effective September 17, 2012, we are no longer accepting additional Purchase Payments to Contracts issued before August 17, 2009. If your Contract was issued before August 17, 2009 and you are participating in the automatic investment plan (AIP), your plan will stop and your last AIP Purchase Payment will occur on August 20, 2012. After this date you cannot request to begin a new AIP. These changes do not apply to Contracts issued in Connecticut, Florida, or New Jersey. (VSN-042, HFV-001, HFL-008, ALT-020PP, REW-013PP, VUM-009) PRO-009-0512
